 



Exhibit 10.1
AMENDMENT NO. 2 TO CREDIT AGREEMENT
          AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of May 11, 2007 (this
“Amendment”), among WEST CORPORATION, a Delaware corporation (the “Borrower”),
OMNIUM WORLDWIDE, INC., a Nebraska corporation (“Omnium”), and LEHMAN COMMERCIAL
PAPER INC., as Administrative Agent (in such capacity, the “Administrative
Agent”).
PRELIMINARY STATEMENTS
          A. The Borrower, each lender from time to time party thereto (the
“Lenders”) and the Administrative Agent have entered into a Credit Agreement,
dated as of October 24, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).
          B. The Borrower and the applicable Subsidiary Borrowers desire to,
among other things, borrow $135,000,000 of incremental term loans (the
“Incremental Term Loans”) as part of the same tranche as the Term B-2 Loans
outstanding immediately prior to the Amendment No. 2 Effective Date (as defined
below) on the terms and conditions set forth herein.
          C. The Borrower and the applicable Subsidiary Borrowers have requested
that the Incremental Term Loan Lenders (as defined below) make commitments to
provide the Incremental Term Loans on the terms and conditions set forth herein.
          D. The Administrative Agent has agreed, subject to the terms and
conditions hereinafter set forth, to amend the Credit Agreement as set forth
below.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Definitions. Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.
          SECTION 2. Amendments to Credit Agreement. Effective as of the
Amendment No. 2 Effective Date, and subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
          (a) Section 1.01 of the Credit Agreement is amended by adding in the
appropriate alphabetical order the following new definitions:
     “Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
May 11, 2007, among the Borrower, Omnium, and the Administrative Agent.
     “Amendment No. 2 Effective Date” has the meaning specified in Amendment
No. 2.
     “Incremental Term Loan Commitments” means, as to each Incremental Term Loan
Lender, its obligation to make Incremental Term Loans on the Amendment No. 2
Effective Date to the Borrower and the applicable Subsidiary Borrowers pursuant
to Section 2.01(a)(iv) in an aggregate amount not to exceed the amount set forth
in such Incremental Term Loan Lender’s Lender Addendum delivered by such
Incremental Term Loan Lender on the Amendment No. 2 Effective Date as provided
in Amendment No. 2, as applicable, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate Incremental Term Loan

 



--------------------------------------------------------------------------------



 



Commitments of all Incremental Term Loan Lenders on the Amendment No. 2
Effective Date is $135,000,000.
     “Incremental Term Loan Lender” has the meaning specified in Amendment
No. 2.
     “Incremental Term Loan” has the meaning specified in the preliminary
statements of Amendment No. 2.
     “Omnium” means Omnium Worldwide, Inc., a Nebraska corporation.
          (b) Section 1.01 of the Credit Agreement is hereby amended by amending
and restating in their entirety the definitions of “Designated Amount”, “Lender
Addendum”, “Responsible Officer”, “Term B-2 Borrowing”, “Term B-2 Lender”, “Term
B-2 Loan” and “Term Commitment” to read, respectively, as follows:
     “Designated Amount” means (i) with respect to the Borrower and each of the
Subsidiary Borrowers (other than CenterPost Communications, Inc., a Delaware
corporation (“CenterPost”), InterCall, Inc., a Delaware corporation
(“InterCall”), InPulse Response Group, Inc., an Arizona corporation (“InPulse”),
Intrado Inc., a Delaware corporation (“Intrado”), Ringer Acquisition Corp., a
Delaware corporation (“RAC”), West Asset Management, Inc., a Delaware
corporation (“WAM”), West Direct, Inc., a Delaware corporation (“WDI”), West
Interactive Corporation, a Delaware corporation (“West Interactive”), West
Business Services, LP, a Delaware limited partnership (“WBS”), West
Telemarketing, LP, a Delaware limited partnership (“West Telemarketing”) and
Omnium), $430,500,000, (ii) with respect to CenterPost, $21,000,000, (iii) with
respect to InPulse, $45,500,000, (iv) with respect to InterCall, $684,000,000,
(v) with respect to Intrado, $439,000,000, (vi) with respect to RAC,
$133,600,000, (vii) with respect to WAM, $107,000,000, (viii) with respect to
WDI, $25,600,000, (ix) with respect to West Interactive, $118,700,000, (x) with
respect to WBS, $134,900,000, (xi) with respect to West Telemarketing,
$125,200,000 and (xii) with respect to Omnium, $135,000,000.
     “Lender Addendum” means, with respect to any applicable Lender, (i) a
Lender Addendum, substantially in the form of Exhibit K, executed and delivered
by such Lender on the Closing Date as provided in Section 10.23, (ii) a Lender
Addendum, substantially in the form of Annex D to Amendment No. 1, executed and
delivered by such Lender on the Amendment No. 1 Effective Date as provided in
Amendment No. 1 or (iii) a Lender Addendum, substantially in the form of Annex B
to Amendment No. 2, executed and delivered by such Lender on the Amendment No. 2
Effective Date as provided in Amendment No. 2.
     “Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, the Amendment No. 1 Effective Date or the Amendment No. 2 Effective Date,
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Subsidiary Borrowers” means (i) the Restricted Subsidiaries of the
Borrower set forth on Schedule 1.01G, and (ii) effective as of the Amendment
No. 2 Effective Date, Omnium.

2



--------------------------------------------------------------------------------



 



     “Term B-2 Borrowing” means a borrowing consisting of simultaneous Term B-2
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term B-2 Lenders pursuant to
Section 2.01(a)(ii), (iii) or (iv).
     “Term B-2 Lender” means, at any time, any Lender that has a Term B-2
Commitment, an Incremental Term Loan Commitment or a Term B-2 Loan.
     “Term B-2 Loan” means (a) a Loan received in exchange for Existing Term
Loans pursuant to Section 2.01(a)(ii) or (b) any Loan made pursuant to
Section 2.01(a)(iii) or (iv).
     “Term Commitment” means any Term B-2 Commitment or Incremental Term Loan
Commitment.
          (c) Section 2.01(a) of the Credit Agreement is hereby amended by
(i) renumbering the existing clause (iv) and (v) thereof as clauses (v) and
(vi), respectively, (ii) adding the following a new clause (iv) thereof:
     “(iv) Incremental Term Loan Borrowings. Each Incremental Term Loan Lender
severally agrees to make to the Borrower and the applicable Subsidiary Borrowers
Incremental Term Loans denominated in Dollars on the Amendment No. 2 Effective
Date in an aggregate amount not to exceed the amount set forth in such
Incremental Term Loan Lender’s Lender Addendum delivered by such Incremental
Term Loan Lender on the Amendment No. 2 Effective Date as provided in Amendment
No. 2, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.”
and (iii) adding the following as a new clause (vii) thereof:
     “(vii) On and after the Amendment No. 2 Effective Date, all Incremental
Term Loans shall have the same terms, rights and benefits as the Term B-2 Loans
outstanding immediately prior to the Amendment No. 2 Effective Date under the
Loan Documents, except as expressly modified by Amendment No. 2.”
          (d) Section 2.07(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “(a) Term Loans. Each of the Borrower and the Subsidiary Borrowers shall,
jointly and severally, repay to the Administrative Agent for the ratable account
of the Term Lenders (i) on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the Amendment
No. 2 Effective Date, an aggregate amount equal to 0.25% of the aggregate amount
of all Term Loans (which shall be allocated among them ratably in accordance
with the Designated Amounts) outstanding on the Amendment No. 2 Effective Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05) and (ii) on
the Maturity Date for the Term Loans, the aggregate principal amount of all Term
Loans outstanding on such date.”
          (e) Section 2.08 of the Credit Agreement is hereby amended by adding
at the end thereof the following new clause (e):
     “(e) All Incremental Term Loans made on the Amendment No. 2 Effective Date
will have the same Types (in the same ratable amounts) as applicable at such
time to the Term B-2 Loans outstanding immediately prior to the Amendment No. 2
Effective Date and will have initial

3



--------------------------------------------------------------------------------



 



Interest Periods ending on the same dates as the Interest Periods applicable at
such time to the Term B-2 Loans outstanding immediately prior to the Amendment
No. 2 Effective Date, and the Eurocurrency Rate applicable to such Incremental
Term Loans during such initial Interest Periods will be the same as that
applicable at such time to the Term B-2 Loans outstanding immediately prior to
the Amendment No. 2 Effective Date.”
          SECTION 3. Conditions of Effectiveness of this Amendment. This
Amendment shall become effective on the date (the “Amendment No. 2 Effective
Date”) when each of the conditions set forth in this Section 3 shall have been
satisfied:
          (a) Execution of Documents. The Administrative Agent shall have
received (i) this Amendment, duly executed and delivered by the Borrower, Omnium
and the Administrative Agent, (ii) Guarantee Agreement Supplement (as defined in
the Guaranty), duly executed and delivered by Omnium, (iii) a Security Agreement
Supplement, duly executed and delivered by Omnium and (iv) a Guarantor Consent
and Reaffirmation, in the form attached hereto as Annex A, duly executed and
delivered by each Guarantor.
          (b) Incremental Term Loan Commitments. The Administrative Agent shall
have received (i) commitments from banks and other financial institutions that
are Eligible Assignees (collectively, the “Incremental Term Loan Lenders”) with
respect to the Incremental Term Loans in an aggregate principal amount equal to
$135,000,000 and (ii) a fully executed Lender Addendum in the form attached
hereto as Annex B with respect to each such bank or other financial institution
committing to fund such Incremental Term Loans (and pursuant to which, on the
Amendment No. 2 Effective Date, such bank or other financial institution shall
become a Incremental Term Loan Lender, for all purposes under the Credit
Agreement).
          (c) Payment of Fees and Expenses. The Borrower or Omnium shall have
paid all fees and expenses (including the reasonable fees and expenses of Weil,
Gotshal & Manges LLP) incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment or otherwise
required to be paid in connection with this Amendment, to the extent invoiced at
least one Business Day prior to the date hereof.
          (d) Secretary’s Certificates; Good Standing Certificates. The
Administrative Agent shall have received (i) such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower and Omnium as the Administrative Agent may reasonably
request evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the transactions contemplated hereby and (ii) good standing
certificates (or equivalent documents) from the applicable Governmental
Authority of the respective jurisdiction of organization of each Loan Party
dated as of a recent date prior to the Amendment No. 2 Effective Date.
          (e) Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying that
(i) the conditions precedent set forth in Sections 4.02(a) and (b) of the Credit
Agreement shall have been satisfied on and as of the Amendment No. 2 Effective
Date and (ii) the Borrower is in compliance with each of the covenants set forth
in Section 7.11 of the Credit Amendment determined on a Pro Forma Basis as of
the Amendment No. 2 Effective Date and the last day of the most recent Test
Period, as if the Incremental Term Loans had been outstanding on the last day of
such fiscal quarter of the Borrower for testing compliance therewith.

4



--------------------------------------------------------------------------------



 



          (f) Legal Opinions. The Administrative Agent shall have received an
opinion of Ropes & Gray LLP, counsel for the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.
          (g) Collateral and Guarantee Requirement. The Administrative Agent
shall have received (i) all certificates, if any, representing the Pledged
Equity of Omnium, accompanied by undated stock powers executed in blank, and
(ii) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement with respect to Omnium shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent.
          SECTION 4. Post-Closing Requirements Relating to the Mortgaged
Properties. Within 90 days after the Amendment No. 2 Effective Date (or such
later date acceptable to the Administrative Agent in its sole discretion), the
Borrower shall deliver to the Administrative Agent:
          (a) Evidence that mortgage amendments (the “Mortgage Amendments”) with
respect to the Mortgaged Properties have been duly executed, acknowledged and
delivered by a duly authorized officer of each party thereto on or before such
date and are in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable;
          (b) Date-down endorsements to the title insurance policies with
respect to the Mortgaged Properties; and
          (c) Evidence that all fees, costs and expenses have been paid in
connection with the preparation, execution, filing and recordation of the
Mortgage Amendments, including, without limitation, reasonable attorneys’ fees,
filing and recording fees, title insurance company coordination fees,
documentary stamp, mortgage and intangible taxes and title search charges and
other charges incurred in connection with the recordation of the Mortgage
Amendments and the other matters described in this Section 4 and as, and to the
extent, otherwise required to be paid in connection therewith under
Section 10.04 of the Credit Agreement.
          SECTION 5. Representations and Warranties. The Borrower and Omnium
represent and warrant as follows:
          (a) The execution, delivery and performance by each of the Borrower
and Omnium of this Amendment are within the Borrower’s and Omnium’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of the Borrower’s or Omnium’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Credit Agreement), or require
any payment to be made under (A) any Contractual Obligation to which the
Borrower or Omnium is a party or affecting the Borrower or Omnium or the
properties of the Borrower or Omnium or any of the Borrower’s Restricted
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or Omnium or
their property is subject; or (iii) violate any material Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
          (b) This Amendment has been duly executed and delivered by each of the
Borrower and Omnium. This Amendment and each Loan Document after giving effect
to the amendments pursuant

5



--------------------------------------------------------------------------------



 



to this Amendment, constitutes a legal, valid and binding obligation of each of
the Borrower and Omnium, enforceable against the Borrower and Omnium in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
          (c) No Default has occurred and is continuing or will occur as a
result of the transactions contemplated by this Amendment.
          (d) Each of the representations and warranties of the Borrower
contained in Article V of the Credit Agreement and each other Loan Document,
immediately before and after giving effect to this Amendment and the matters and
transactions contemplated hereby, is true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
that any representation and warranty made on or as of the Closing Date that is
qualified as to “Material Adverse Effect” shall be deemed to be qualified by a
“Company Material Adverse Effect.”
          SECTION 6. Reference to and Effect on the Credit Agreement and the
Loan Documents.
          (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement, as amended by this Amendment.
          (b) The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
          SECTION 7. Costs and Expenses. The Borrower and Omnium agree to pay or
reimburse the Administrative Agent for all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment.
          SECTION 8. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 9. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[The remainder of this page is intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            WEST CORPORATION
      By:   /s/ Paul M. Mendlik       Name:   Paul M. Mendlik      Title:  
Chief Financial Officer and Treasurer        OMNIUM WORLDWIDE, INC.
      By:   /s/ Paul M. Mendlik       Name:   Paul M. Mendlik      Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
      By:   /s/ Ritam Bhalla       Name:   Ritam Bhalla      Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

ANNEX A
GUARANTOR CONSENT AND REAFFIRMATION
     Reference is made to Amendment No. 2 (“Amendment No. 2”), dated as of
May 11, 2007, to the Credit Agreement dated as of October 24, 2006 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among West Corporation (the “Borrower”), each Lender from time to
time party thereto, Lehman Commercial Paper Inc., as Administrative Agent and
Swing Line Lender, Deutsche Bank Securities Inc. and Bank of America, N.A., as
Syndication Agents, and Wachovia Bank, National Association and General Electric
Capital Corporation, as Co-Documentation Agents. Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in Amendment No. 2.
     Each Guarantor hereby consents to the execution, delivery and performance
of Amendment No. 2 and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Amendment No. 2 Effective Date, be deemed
to be a reference to the Credit Agreement as amended by Amendment No. 2.
     Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 2, all of its respective obligations and liabilities under the
Loan Documents to which it is a party are reaffirmed, and remain in full force
and effect.
     After giving effect to Amendment No. 2, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 2, and shall continue to secure the Secured
Obligations, in each case, on and subject to the terms and conditions set forth
in the Credit Agreement as amended by Amendment No. 1 and the other Loan
Documents.
     This Consent shall be governed by, and construed and interpreted in
accordance with, the laws of the state of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as
of this ___day of May, 2007.

            WEST CORPORATION
COSMOSIS CORPORATION
INPULSE RESPONSE GROUP, INC.
INTERCALL, INC.
INTRADO COMMUNICATIONS INC.
INTRADO COMMUNICATIONS OF VIRGINIA INC.
INTRADO INC.
NORTHERN CONTACT, INC.
OMNIUM WORLDWIDE, INC.
SMARTTALK, INC.
TELEVOX SOFTWARE, INCORPORATED
WEST ASSET MANAGEMENT, INC.
WEST DIRECT, INC.
WEST FACILITIES CORPORATION
WEST INTERACTIVE CORPORATION
WEST INTERNATIONAL CORPORATION
WEST NOTIFICATIONS GROUP, INC.
WEST RECEIVABLE SERVICES, INC.
WEST TELEMARKETING CORPORATION II
      By:         Name:   Paul M. Mendlik      Title:   Chief Financial Officer
and Treasurer        ASSET DIRECT MORTGAGE, LLC
BUYDEBTCO, LLC
INTRADO INTERNATIONAL, LLC
STARGATE MANAGEMENT LLC
THE DEBT DEPOT, LLC
WEST ASSET PURCHASING, LLC
WEST AT HOME, LLC
WEST TRANSACTION SERVICES II, LLC
WEST TRANSACTION SERVICES, LLC
      By:         Name:   Paul M. Mendlik      Title:   Manager        INTERCALL
TELECOM VENTURES, LLC
      By:   InterCall, Inc., its sole member             By:         Name:  
Paul M. Mendlik      Title:   Chief Financial Officer and Treasurer  

 



--------------------------------------------------------------------------------



 



            WEST BUSINESS SERVICES, LP
WEST TELEMARKETING, LP              By:   West Transaction Services, LLC, their
general partner                    By:         Name:   Paul M. Mendlik     
Title:   Manager   

 



--------------------------------------------------------------------------------



 



         

ANNEX B
LENDER ADDENDUM
     Reference is made to the Credit Agreement dated as of October 24, 2006 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among West Corporation (the “Borrower”), each Lender from
time to time party thereto, Lehman Commercial Paper Inc., as Administrative
Agent (in such capacity, the “Administrative Agent”) and Swing Line Lender,
Deutsche Bank Securities Inc. and Bank of America, N.A., as Syndication Agents,
and Wachovia Bank, National Association and General Electric Capital
Corporation, as Co-Documentation Agents. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the parties hereto
and effective as of the Amendment No. 2 Effective Date, the undersigned hereby
becomes a Lender thereunder having Incremental Term Loan Commitments of $___.
     THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
     The undersigned’s address for notices pursuant to the Credit Agreement is
as follows:

       
Name of Lender:
     
 
     
Notice Address:
     
 
     
 
     
 
     
 
     
 
     
Attention:
     
 
     
Telephone:
     
 
     
Facsimile:
     
 
     

     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this ___day of May, 2007.

                  [NAME OF LENDER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Accepted and agreed:
WEST CORPORATION, as Borrower

                  By:           Name:   Paul M. Mendlik        Title:   Chief
Financial Officer and Treasurer     

LEHMAN COMMERCIAL PAPER INC., as
   Administrative Agent

                  By:           Name:           Title:        

 